Citation Nr: 0717322	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-33 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 1972 
and from December 1973 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2001 and August 2002 rating 
decisions of the Newark, New Jersey regional office (RO) of 
the Department of Veterans Affairs (VA).  The November 2001 
rating decision denied entitlement to service connection for 
hepatitis C and hepatitis B.  The August 2002 rating decision 
denied service connection for PTSD.

This claim for service-connection for PTSD was denied by a 
February 1995 Board decision which was final.  In the August 
2002 rating decision, the RO appeared to consider the 
veteran's claims on this issue on the merits without 
considering whether new and material evidence had been 
submitted.  The Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, 
the Board will first determine whether new and material 
evidence has been submitted.  If new and material evidence 
has been received, the Board will reopen the claim and 
consider entitlement to service connection for PTSD.

The Board notes that the veteran was scheduled for a hearing 
before a Veterans Law Judge at the RO in September 2005.  The 
veteran did not appear for the hearing.


FINDINGS OF FACT

1.  In a final June 1997 rating decision, the RO denied 
entitlement to service connection for PTSD; this decision is 
final.

2.  Evidence received since the June 1997 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for PTSD. 

3.  The veteran has a current diagnosis of PTSD that is 
associated with a stressor during his period of active 
military service, for which there is credible supporting 
evidence.

4.  The veteran's hepatitis C was contracted as a result of 
intravenous (IV) drug use, and therefore, was not contracted 
in the line of duty and is not otherwise causally related to 
his military service.

5.  Current hepatitis B has not been demonstrated.


CONCLUSIONS OF LAW

1.  The June 1997 decision, which denied entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2006).

2.  Evidence received since the June 1997 decision is new and 
material and the claim of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2006).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2006).

4.  Hepatitis C was not incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

5.  Hepatitis B was not incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Regarding the new and material evidence question, the VCAA is 
not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  Because the claim is being reopened, no further 
assistance is needed to substantiate this aspect of the 
appeal.  

Regarding the entitlement to service connection for PTSD, 
hepatitis C and hepatitis B, the United States Court of 
Appeals for Veterans Claims (Court) held that under the VCAA, 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004), 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

In letters issued in June 2000 and September 2001, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for service connection.  This letter satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

Finally, with respect to the fourth element, the VCAA letters 
contained a notation that the veteran was to tell VA about 
any additional information or evidence that he would want VA 
to try to get for him.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the June 2000 and September 2001 
letters.  However, the veteran did not receive notice about 
the evidence needed to establish a rating or an effective 
date.  Since the claims are being denied, no rating is being 
given and no effective date is being set.  He is, therefore, 
not prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decisions, fully in accordance with Pelegrini II and 
Mayfield.  

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records. 

The record reflects that the veteran was awarded Social 
Security disability benefits.  The decision is of record and 
all medical records relied upon in that decision are part of 
the claims folder.  

Additionally, the veteran underwent VA examinations for his 
PTSD in October 2004 and April 2005.  The veteran underwent 
VA examinations for his hepatitis C and hepatitis B in 
September 2001 and June 2004. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Whether new and material evidence has been submitted to 
reopen a claim for post-traumatic stress disorder (PTSD).

A February 1995 Board decision denied service connection for 
PTSD on the basis that the veteran did not engage in combat 
with the enemy and there was no supporting evidence of any 
claimed stressor. 

A June 1997 rating decision confirmed the previous denial as 
the evidence did not constitute a new factual basis for 
granting service connection.  The veteran did not appeal the 
June 1997 rating decision, and it is final.  38 U.S.C.A. § 
7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for PTSD.  

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

The appellant filed a claim to reopen entitlement to service 
connection in January 2004.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, supra.

Evidence received since the June 1997 rating decision 
includes an April 2001 response from the U.S. Armed Services 
Center for Unit Records Research (CURR) (now the U.S. Army 
and Joint Services Records Research Center (JSRRC) regarding 
verification of the veteran's claimed stressors.

This information pertains to the previously unestablished 
element of credible supporting evidence of a stressor.  It is 
thus, new and material evidence has been submitted and the 
claim for service connection for PTSD is reopened.   

II.  Entitlement to service connection for PTSD.

Factual Background

The veteran served in Vietnam from January 1969 to February 
1970.  

The veteran's records show that he was assigned to the USS 
Vernon City LST-1161.

The veteran's service medical records show that in December 
1970 and January 1971, he complained of difficulty sleeping 
and being unable to think as a result of a home situation.  
The diagnosis was situational depression.

On February 7, 1972, the veteran was treated at the Medical 
department, ISB, Nam Cam for a severe laceration of his left 
toe, sustained while cutting lumber.  The treating doctor 
referred the veteran to the Third Field Hospital (3rd Fld 
Hosp) for further surgical evaluation.  A treatment note on 
February 10, 1972 indicated that the veteran was receiving 
treatment at the Orthopedic Clinic 3rd Fld Hosp, APO San 
Francisco.  On February 17, 1972, the veteran received 
treatment at the USS Tuscaloosa (LST-1187) for his toe.  On 
February 23, 1972, the veteran received treatment at the 
naval hospital Seattle FPO, 98765.

In an August 2000 statement, the veteran claimed that he was 
being treated for an amputation in February 1972 in Vietnam.  
During his hospitalization, the veteran reported that there 
was gun fire and mortar fire that shook the ground.

In an April 2001 response letter, CURR noted that the 1972 
Operational Report-Lessons Learned (OR-LL) submitted by the 
3rd Fld Hosp did not demonstrate that the treatment center 
referred to by the veteran was under fire in the quoted 
period of February 7, 1972 to February 17, 1972.  However, 
the OR-LL submitted by the 716th Military Police Battalion 
revealed that there were occasional rocket attacks during the 
latter part of November and December 1971 directed at key 
Vietnamese Governmental facilities within Saigon.  There were 
also occasional fire bombings directed at U.S. and Vietnamese 
installations.  The report also verified that the level of 
enemy activity was expected to increase in Saigon within the 
next reporting period which included February 1972.  However, 
there were no significant mortar attacks documented in Saigon 
in February 1972.

A January-March 1972 Quarterly Historical Summary submitted 
by the U.S. Naval Forces in Vietnam verified that on February 
20-21, 1972, ISB Nam Can received an estimated eight 82mm 
mortar rounds.  Three rounds landed within the perimeter 
wounding one Vietnamese sailor and causing no material 
damage.

In a March 2002 statement, the veteran claimed that his PTSD 
stressor occurred while he was a patient at Nam Can Field 
Hospital from February 2, 1972 to February 23, 1972.  He 
claimed that during his stay, there was a ground attack that 
included mortar fire and gun fire.

In September 2004, the veteran presented to the East Orange, 
New Jersey VAMC for treatment of his PTSD.  The diagnosis was 
Axis I: chronic PTSD and Axis IV: combat-related trauma.

In October 2004, the veteran underwent a VA examination for 
PTSD.  The veteran reported seeing people getting killed by 
mortars as well as dead bodies and body parts.  The diagnosis 
was PTSD and major depression.  The examiner concluded that 
it was as likely as not that the veteran's depression and 
anxiety were related to the amputation of his left toe.

Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for 
PTSD is subject to additional requirements, however.

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f) 
(2006).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 98; 
38 C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98. 

In this case, the medical evidence demonstrates a diagnosis 
of PTSD.  That diagnosis has been attributed to in-service 
combat stressors.  Two of the three elements for service 
connection are thus satisfied.

The remaining question is whether there is credible 
supporting evidence of the claimed stressors, or whether the 
evidence shows that the veteran engaged in combat and thus 
needs no supporting evidence for his stressors.

The veteran's service records show that he served in Vietnam 
during the Vietnam War.  However, there are no references to 
combat in the veteran's service personnel records.  He did 
not earn any decorations, medals, badges, ribbons, or awards 
indicative of participation in combat.  For these reasons, 
the Board concludes that the veteran's service personnel 
records do not indicate that he engaged in combat with the 
enemy.  Accordingly, the veteran's service records or other 
corroborative evidence must substantiate or verify the 
veteran's claimed stressors. 

Although the April 2001 response from CURR indicated that the 
1972 OR-LL submitted by the 3rd Fld Hosp did not demonstrate 
that the treatment center referred to by the veteran was 
under fire in the quoted period of February 7, 1972 to 
February 17, 1972, the OR-LL submitted by the 716th Military 
Police Battalion revealed that there were occasional fire 
bombings during the latter part of November and December 1971 
directed at U.S. and Vietnamese installations.  Additionally, 
a January-March 1972 Quarterly Historical Summary submitted 
by the U.S. Naval Forces in Vietnam verified that on February 
20-21, 1972, ISB Nam Can received an estimated eight 82mm 
mortar rounds.  

This information provides credible supporting evidence of a 
stressor which was the basis of a diagnosis of PTSD.  
Credible supporting evidence need not corroborate every 
detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  The records need only imply the veteran's 
participation (e.g., to not controvert the veteran's 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  Pentecost v. 
Principi, 16 Vet. App. 124, 128-9 (2002).  In this case, the 
evidence of record shows that there were fire bombings on 
U.S. installations in Saigon that included mortar attacks at 
the ISB Nam Can in February 1972.  Thus, the CURR report is 
sufficient corroboration of the mortar attacks stressor and 
satisfies that element of a PTSD claim. 

In addition, the medical evidence shows that the mortar 
attacks stressor has been linked to the veteran's currently 
diagnosed PTSD.  The September VAMC physician noted that the 
veteran had PTSD that was related to combat-related trauma.  
As such, the Board finds that the veteran has a current 
diagnosis of PTSD that is associated with a reported stressor 
which has been verified to have occurred during his period of 
active military service.  See 38 C.F.R. § 3.304(f). 

Resolving all doubt in the veteran's favor, the Board finds 
that each of the elements for service connection has been 
satisfied.  Service connection for PTSD is warranted. 

III.  Entitlement to service connection for hepatitis C.

Factual Background

The veteran's service medical records are negative for 
treatments or complaints of hepatitis C.  However, in October 
1970 and February 1972, the veteran presented with complaints 
of urethal discharge.  The treating doctor noted a history of 
unprotected sexual intercourse.  The diagnosis was 
urethritis, acute, due to gonococcus.

In June 1981, the veteran was admitted to the East Orange, 
New Jersey VAMC with complaints of a heroin problem.  The 
veteran gave a history of abusing heroin for 2 1/2 years prior 
to his admission.

In October 1998, the veteran presented to the VAMC with 
complaints of depression and abuse of alcohol, cocaine and 
heroin.

In November 1999, the veteran presented to the VAMC.  The 
treating physician noted that the veteran had a long history 
of polysubstance abuse and that he was recently diagnosed 
with hepatitis C.  The veteran also had syphilis.

In September 2001, the veteran underwent a VA examination of 
the liver, gall bladder and pancreas.  The examiner noted 
that the veteran had been diagnosed with hepatitis about 2 
years ago.  The veteran reported using IV drugs while in 
Vietnam and stated that he had to share the needle sometimes.  
The veteran also had a history of heroin, cocaine and alcohol 
abuse.  On testing there were hepatitis B and C antibodies.  
The diagnosis was hepatitis C and hepatitis B.

In June 2004, the veteran underwent a VA examination of the 
liver, gall bladder and pancreas.  The examiner noted that 
the veteran had multiple risk factors.  The most important 
risk factor was IV drug use.  The veteran was confirmed to 
have hepatitis C.  The examiner concluded that the most 
likely cause of the veteran's hepatitis C infection was IV 
drug abuse.  The veteran's sexual promiscuity was less a less 
likely cause.

Analysis

If hepatitis becomes manifest to a compensable degree within 
one year of service, service connection will be presumed.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If a chronic 
disease, such as hepatitis, is identified during service, 
hepatitis identified at any time after service will be 
service connected.  38 C.F.R. § 3.303(b). 

The veteran's service medical records show that hepatitis C 
was not identified in service or for many years thereafter. 

Although the veteran does have a current diagnosis of 
hepatitis C, there is no medical evidence suggesting that 
this disorder was present in service or that it is 
etiologically related to any incident of service.  The only 
medical opinion of record states that the veteran's hepatitis 
C was the result of his IV drug abuse.  

In essence, the evidence of a nexus between the veteran's 
hepatitis C and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

In considering this case, the Board notes that the veteran 
had hepatitis C risk factors in addition to substance abuse, 
such as having had a sexually transmitted disease.  A review 
of the service medical records does show that the veteran was 
treated for gonorrhea while in service.  This possible risk 
factor would not be considered "willful misconduct" under 38 
C.F.R. § 3.301. 

However, the record is devoid of a competent medical opinion 
providing a nexus between the veteran's current diagnosis of 
hepatitis C and his diagnosed gonorrhea in service.  Indeed, 
as noted above, the competent medical opinion evidence is 
against the claim of service incurrence, and instead points 
to drug use.  An opinion as to medical etiology must be based 
on competent medical evidence. "Competent medical evidence" 
means, in part, evidence that is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).  

Although the veteran reported at his September 2001 VA 
examination that he used IV drugs while in service, direct 
service connection is prohibited for disability resulting 
from drug abuse in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.301 (2006).

Service connection would be available for drug abuse that is 
secondary to a service connected disease or disability.  
Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  Service 
connection would not, however, be available for a disease or 
disability that is secondary to the drug abuse.  Allen v. 
Principi, at 1376.

Accordingly, service connection is not in order for hepatitis 
C.  In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.

IV.  Entitlement to service connection for hepatitis B.

The evidence available documents that the veteran has current 
hepatitis C.  However, the record does not demonstrate 
current hepatitis B.

The last diagnosis of hepatitis B was given at the September 
2001 VA examination.  Since this examination, there have been 
no medical records demonstrating that the veteran has 
hepatitis B.  Specifically, the June 2004 VA examiner noted 
that the veteran only had hepatitis C and VA treatment 
records report only hepatitis C.  

The veteran has reported current hepatitis B.  However, as a 
lay person he is not competent to report a medical diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In the absence of a current disability, service connection 
cannot be established under any possible theory of 
entitlement.  

Even if there was a current diagnosis of hepatitis B, the 
veteran would not be entitled to a grant of service 
connection as there is no competent medical opinion relating 
this disease to the veteran's active duty.  Despite the 
veteran's service risk factor of a sexually transmitted 
disease incurred in service, the competent medical opinion 
evidence is against the claim of service incurrence of 
hepatitis B, and instead points to drug use.  Again, direct 
service connection is prohibited for disability resulting 
from drug abuse in service.  See 38 U.S.C.A. § 1110 38 C.F.R. 
§ 3.301.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD. 

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for hepatitis B is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


